           Case 4:17-cr-00107-SWW Document 52 Filed 10/05/20 Page 1 of 1




                                          1
                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                              4:17-CR-00107-01-SWW

TYRONE ANTHONY POPE

                                      ORDER

          Pending is Defendant’s Second Motion for Compassionate Release (Doc.

No. 51). Essentially, he simply disagrees with the Court’s previous ruling. For the

same reasons set out in the July 20, 2020 Order1 – end-stage glaucoma is not an

extraordinary and compelling reason for release, and the § 3353(a) factors weigh

against release – the motion is DENIED.

          IT IS SO ORDERED, this 5th day of October, 2020.


                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE




1
    Doc. No. 49.
